           Case 2:20-cv-00723-GMN-EJY Document 51 Filed 08/02/21 Page 1 of 6




 1   JASON M. WILEY, ESQ.
     Nevada Bar No. 9274
 2   E. DANIEL KIDD, ESQ.
     Nevada Bar No. 10106
 3   WILEY PETERSEN
     1050 Indigo Drive Suite 200-B
 4   Las Vegas, Nevada 89145
     Telephone: 702.910.3329
 5   jwiley@wileypetersenlaw.com
     dkidd@wileypetersenlaw.com
 6
     Attorneys for Yan Hong Liu d/b/a
 7      C&L Enterprise
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10

11    PLATTE RIVER INSURANCE COMPANY, a                    Case No.: 2:20-cv-00723-GMN-EJY
      Nebraska corporation,
12
                          Plaintiff,                           STIPULATION AND ORDER FOR
13                                                               EXTENSION OF TIME FOR
      v.                                                               DISCOVERY
14
      YAN HONG LIU d/b/a C&L ENTERPRISE, a
15    Nevada individual and sole proprietor; UFP                    (FOURTH REQUEST)
      DKY STORE 102, LLC, a Nevada limited
16    liability company; BIG BIZ PRO, LLC, a
      Nevada limited liability company; DOES I-X;
17    and ROE Corporations or Business Entities I-X,
      inclusive,
18
                          Defendants.
19

20
      YAN HONG LIU dba C&L ENTERPRISE,
21

22                        Counterclaimant,

23    v.

24    PLATTE RIVER INSURANCE COMPANY, a
      Nebraska corporation, and DOES 1-10,
25
                         Counterdefendants.
26
27

28

                                                       1
              Case 2:20-cv-00723-GMN-EJY Document 51 Filed 08/02/21 Page 2 of 6




 1            Pursuant to Local Rule IA 6-2, and Local Rules 7-1 and 26-3, Plaintiff/Counterdefendant,
 2   Platte River Insurance Company (“Platte River”), by and through its counsel, Kurt C. Faux, Esq. of
 3   the Faux Law Group, and Defendant/Counterclaimant, Yan Hong Liu dba C&L Enterprise (“C&L”),
 4   by and through its counsel, Jason M. Wiley, Esq. and E. Daniel Kidd, Esq. of Wiley Petersen
 5   (collectively referred to as the “Parties”), hereby submit the following Stipulation to Extend Discovery
 6   Deadlines (Fourth Request) by approximately 30 days from those set forth in the Stipulation and Order
 7   for Extension of Time for Discovery (Third Request) [Dkt #39]. This request to extend the discovery
 8   deadlines is the Parties’ fourth request.
 9      I.         Background
10            On or about July 9, 2020, the Parties conducted a Rule 26(f) conference. On July 13, 2020, the
11   Parties submitted a Stipulated Discovery Plan & Scheduling Order (“Scheduling Order”), which has
12   been subsequently extended. The last stipulation and order extending discovery [Dkt# 39] set the
13   following deadlines:
14            Expert Disclosures                     July 5, 2021
15            Rebuttal Expert Disclosures            August 3, 2021
16            Discovery Cut-Off                      September 3, 2021
17            Plaintiff served an initial disclosure of expert reports. Defendant has retained a rebuttal expert,
18   but Defendant’s expert needs additional time to finish the rebuttal report.            Therefore, by this
19   Stipulation, the Parties request an extension of time on the remaining deadlines by approximately 30
20   days.
21      II.        Discovery Completed
22                 The Parties have completed the following discovery:
23            1.     The Parties conducted a Rule 26(f) conference on July 9, 2020. The Scheduling Order
24                   was entered by this Court on July 13, 2020.
25            2.     Platte River provided its Initial Disclosures on or about July 6, 2020.
26            3.     C&L provided its Initial Disclosures on or about July 23, 2020.
27            4.     Platte River served a Subpoena to Testify at a Deposition in a Civil Action on Edward
28                   Ciampa on or about September 4, 2020. Mr. Ciampa did not appear.

                                                           2
     Case 2:20-cv-00723-GMN-EJY Document 51 Filed 08/02/21 Page 3 of 6




 1   5.    Platte River served a Subpoena – Custodian of Records for GGP Meadows Mall, LLC
 2         on or about September 1, 2020. Plate River has received the subpoenaed documents
 3         consisting of 219 pages.
 4   6.    Platte River served a Subpoena – Custodian of Records for Hutchinson & Steffen
 5         Attorneys on or about September 2, 2020. Platte River has received the subpoenaed
 6         around 500 pages of documents.
 7   7.    Platte River served a Subpoena – Custodian of Records for Nevada State Contractors
 8         Board on or about September 8, 2020. Platte River has received the subpoenaed
 9         documents which consist of over 2000 pages.
10   8.    Platte River served a Subpoena – Custodian of Records for Dickey’s Barbecue Pit on or
11         about September 10, 2020. Extensions were granted resulting in those documents being
12         due on November 19, 2020. Dickey’s Barbecue Pit produced on November 20, 2020,
13         documents consisting of over 1,000 pages.
14   9.    Platte River filed a Notice of Intent to Serve Subpoena to Testify at a Deposition in
15         Civil Action – Robert Cortez Marshall on September 10, 2020. Service attempts have
16         been unsuccessful.
17   10.   Platte River filed a Notice of Intent to Serve Subpoena to Testify at a Deposition in a
18         Civil Action – Erika Beatty on September 10, 2020. Erika Beatty did not appear.
19   11.   Platte River served a Subpoena – Custodian of Records for Revcon Construction on
20         about September 16, 2020. Platte River has received the subpoenaed documents.
21   12.   Platte River received on or about October 28, 2020, documents from Dixie Leavitt
22         Agency dba Leavitt Insurance Agency.
23   13.   Platte River served written discovery in the form of Requests for Admission, Request
24         for Production of Documents and Interrogatories upon C&L on November 10, 2020. A
25         one-week extension was granted.
26   14.   C&L has served responses to the First Set of Interrogatories, First Set of Requests for
27         Production, and First Set of Requests for Admission.
28   15.   Platte River provided its First Supplemental Disclosures on December 30, 2020.

                                               3
           Case 2:20-cv-00723-GMN-EJY Document 51 Filed 08/02/21 Page 4 of 6




 1             16.     Platte River served a Subpoena – Custodian of Records for A-1 National Fire Co., LL
 2                     on February 8, 2021. Platte River has received the subpoenaed documents.
 3             17.     Platte River filed a Notice of Intent to Serve Subpoena – Custodian of Records for City
 4                     of Las Vegas Department of Building and Safety on January 26, 2021. Service of the
 5                     Notice was attempted on February 2, 2021. Service has not been completed to date.
 6             18.     Platte River served a Subpoena – Custodian of Records for Task Electric on January 28,
 7                     2021. Platte River has not yet received any documents per the Subpoena.
 8             19.     Platte River served a Subpoena – Custodian of Records for Infinity Air, LLC on January
 9                     29, 2021. Platte River has received the subpoenaed documents.
10             20.     Platte River served a Subpoena – Custodian of Records for United Systems Fire
11             21.     Security on February 1, 2021. Platte River has received the subpoenaed documents.
12             22.     C&L submitted its responses to Platte River’s Requests for Production of Documents
13                     and Interrogatories on February 5, 2021.
14             23.     C&L has served First Supplemental Disclosure and Second Supplemental Disclosure.
15             24.     Platte River has served its Second Supplemental Disclosure and Third Supplemental
16                     Disclosure.
17             25.     Platte River served its initial disclosure of expert reports.
18      III.         Discovery Remaining
19             The following discovery remains to be completed:
20                      •   Rebuttal expert disclosures.
21                      •   Deposition of Robert Marshall.
22                      •   Deposition of C&L Enterprises.
23                      •   Deposition of Yan Hong Liu.
24                      •   Deposition of Edward Ciampa.
25                      •   Supplemental disclosures and additional discovery as necessary.
26      IV.          Why Discovery Has Not Been Completed
27             There have been various unanticipated delays in completing the remaining discovery.
28   Defendant has retained a rebuttal expert. However, the rebuttal report will not be ready for disclosure

                                                             4
             Case 2:20-cv-00723-GMN-EJY Document 51 Filed 08/02/21 Page 5 of 6




 1   by the current rebuttal expert disclosure deadline of August 3, 2021. Therefore, an extension of time
 2   is needed on the remaining discovery deadlines.
 3      V.       There Is Good Cause to Extend the Discovery Deadlines
 4            Requests for extensions of time must be supported by a showing of good case. LR 26-3. In
 5   this case the rebuttal expert deadline is August 3, 2021. Defendant has retained a rebuttal expert.
 6   Additional time is needed for the rebuttal expert to complete the report. Therefore, the Parties request
 7   that the remaining deadlines be extended by approximately 30 days. The Parties stipulate and agree
 8   that good cause exists to extend the discovery deadlines as demonstrated above.
 9      VI.      Proposed Discovery Schedule
10            The Parties proposed the following extension on the remaining deadlines:
11                                                 Current Deadline               Proposed Deadline
12            Rebuttal Expert Disclosures          August 3, 2021                 September 3, 2021
13            Discovery Cut-Off                    September 3, 2021              October 4, 2021
14            Dispositive Motions                  October 4, 2021                November 4, 2021
15            IT IS SO STIPULATE AND AGREED.
16
      DATED this 30th day of July, 2021.                    DATED this 2nd day of August, 2021.
17
      THE FAUX LAW GROUP                                    WILEY PETERSEN
18

19    By: /s/ Kurt C. Faux_________                         By: /s/ E. Daniel Kidd___________
      KURT C. FAUX, ESQ.                                    JASON M. WILEY, ESQ.
20    Nevada Bar No. 3407                                   Nevada Bar No. 9274
      2625 N. Green Valley Parkway, Suite 100               E. DANIEL KIDD, ESQ.
21    Henderson, Nevada 89014                               Nevada Bar No. 10106
      Attorneys for Plaintiff/Counterdefendant              WILEY PETERSEN
22                                                          1050 Indigo Drive Suite 200-B
                                                            Las Vegas, Nevada 89145
23                                                          Attorneys for Defendant/Counterclaimant
24

25

26
27

28

                                                        5
           Case 2:20-cv-00723-GMN-EJY Document 51 Filed 08/02/21 Page 6 of 6




 1                                                ORDER
 2          Based on the foregoing Stipulation and good cause being established, it is hereby ordered that
 3   the remaining discovery deadlines are extended to the following:
 4          Rebuttal Expert Disclosures          September 3, 2021
 5          Discovery Cut-Off                    October 4, 2021
 6          Dispositive Motions                  November 4, 2021
 7

 8                                               IT IS SO ORDERED.
 9

10                                               _____________________________________
                                                 United States Magistrate Judge
11

12
                                                 Dated: August 2, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      6
